Citation Nr: 1730035	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-26 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected gunshot wound of the right hip.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

5.  Entitlement to an initial disability rating in excess of 20 percent for a ventral hernia with scar.

6.  Entitlement to a disability rating in excess of 30 percent for PTSD prior to February 5, 2016.

7. Entitlement to a disability rating in excess of 30 percent for PTSD since February 5, 2016.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee injury.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1975 in the United States Marine Corps, with combat service in the Republic of Vietnam.  He was awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, January 2012, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).

In November 2014, the Board denied the claim for a higher rating for PTSD.  Other than the claim involving 38 U.S.C.A. § 1151, the remaining claims captioned above were remanded for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In May 2015, the Court vacated the November 2014 Board decision on the claim for PTSD and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).
In October 2015, the Board remanded the claim for PTSD for development consistent with the Joint Motion.  The Board added the claim involving 38 U.S.C.A. § 1151 to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The remaining claims that had been remanded by the Board in November 2014 were not addressed as development was still being completed by the RO.

The claim for a higher rating for PTSD has been staged based on the evidence.

The electronic filing system contains additional documents that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).  Other than the claim for sleep apnea, substantive appeals for all of the claims were filed after February 2, 2013.  As for sleep apnea, there is no risk of prejudice to the Veteran from proceeding without the waiver because the additional records are not pertinent to the claim.

The claims for service connection for skin cancer and erectile dysfunction, and a higher rating for the ventral hernia with scar, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's sleep apnea is not attributable to service, was not caused or aggravated by service-connected PTSD, and an organic disease of the nervous system manifested by sleep apnea was not manifest within one year of his separation from service. 

2.  The Veteran's low back disorder is not attributable to service, was not caused or aggravated by service-connected gunshot wound residuals of the right hip, and arthritis of the lumbar spine was not manifest within one year of his separation from service. 

3.  Prior to February 5, 2016, the Veteran's PTSD was not productive of a disability picture manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking.

4.  Since February 5, 2016, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

5.  In January 2015, the Veteran fell in his home and injured his right knee.  At the time of the fall, he had been taking VA-prescribed Terazosin (Hytrin) for approximately a year.

6.  The weight of the competent evidence shows that VA medical care, including the prescription of Hytrin, did not cause the Veteran's fall and right knee injury.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).
3.  Prior to February 5, 2016, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code (DC) 9411 (2016).

4.  Since February 5, 2016, the criteria for a rating of 70 percent PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code (DC) 9411 (2016).

5.  The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disorder have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In the decisions below, the Board has considered the medical articles submitted in support of the claims.  This evidence, however, does not address the facts that are specific to this Veteran's particular case.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the specific medical questions at issue in this appeal, and is outweighed by the professional opinions of the VA examiners.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

The Board further considered the matter of service connection based on herbicide agent exposure, given that VA already established that the Veteran is presumed to have been exposed to herbicide agents.  Sleep apnea and arthritis are not disorders presumed to be associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e), but the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As described below, the VA examiners did not provide an opinion regarding a direct relationship between herbicide agent exposure in service and his sleep apnea or arthritis of the spine.  However, any error in this regard is harmless.  The examiners reviewed the entire claims file, including records documenting and discussing his Vietnam service, but identified other etiologies for the disorders.  See Sickels, 643 F.3d at 1362.  Moreover, the record does not indicate any etiological relationship between the Veteran's sleep apnea or arthritis of the lumbar spine and his herbicide agent exposure.  Thus, neither direct nor presumptive service connection is warranted for the disorders as due to herbicide agent exposure.
      
      Sleep Apnea

The record shows the Veteran has current sleep apnea, documented, for example, on VA examination in July 2016.

Service treatment records (STRs) show that on entry into service, the Veteran had no abnormalities involving the neurological, pulmonary, or respiratory systems, or otherwise pertaining to sleep apnea.  The STRs generated during the course of the Veteran's military service do not document any complaints, treatment, or diagnoses relating to sleep problems.  On the April 1975 separation examination, abnormalities pertaining to sleep apnea were not found.  

As noted above, the Veteran was involved in combat during his service in Vietnam.  However, the provisions of 38 U.S.C.A. § 1154(b) do not apply to the claim for sleep apnea as it has not been claimed, and the record does not otherwise indicate, that this disorder was incurred while engaging in combat.  

Indeed, the Veteran does not report that his sleep apnea was incurred in or is directly related to service, rather, he has contended throughout the appeal that it is secondary to his service-connected PTSD.  See, e.g., November 2010 statement; Notice of Disagreement; VA Form 9; July 2016 VA examination report.  He has submitted extensive argument and evidence in support of this theory.

On VA examination in October 2007, the Veteran reported having sleep apnea since 2006 that is related to his anxiety and PTSD.  On examination and review of the claims file, the examiner determined that the Veteran's sleep apnea was less likely than not caused by or a result of his PTSD.  The examiner explained that there is no mechanism by which sleep apnea can be caused by PTSD, except in instances of severe weight gain due to medical treatment.  As the Veteran's weight had been stable for many years, this was not the case for him.  The examiner further noted that anxiety would not cause an obstruction to breathing.

In January 2008, the Veteran contacted a nurse practitioner (NP) at his VA Medical Center regarding the etiology of his sleep apnea.  The NP advised him that she was not aware of any direct causation between PTSD and sleep apnea but would consult with the neurologist.  Upon consultation, the neurologist, Dr. H., stated there was no research to support that PTSD causes sleep apnea.  To the contrary, the nervous system response to nightmares would result in the airway opening, not closing, as it does with sleep apnea.  Also, sleep apnea involved a repetitive closing of the airway, not an occasional closure.

In August 2009, the Veteran again contacted the NP regarding the etiology of his sleep apnea, reporting that he was aware of two recently adjudicated cases where PTSD was found to cause sleep apnea.  He further stated that his psychiatric medication could be suppressing his airway.  The NP stated that she was unaware of such a relationship and reiterated Dr. H.'s earlier findings.

In December 2009, Dr. H. generated a letter stating that he had seen the Veteran in November 2009 at the sleep clinic and they discussed the etiology of his sleep apnea.  Dr. H. stated there was no evidence available from large studies that PTSD causes sleep apnea.  He stated that PTSD could certainly make treating sleep apnea difficult as it could cause poor compliance with the CPAP machine.  Dr. H. added that untreated sleep apnea could make PTSD worse.

In January 2010, the Veteran requested a letter from Dr. H. stating that his PTSD was aggravating his sleep apnea.  The NP documented that Dr. H. would not write such a letter.  The Veteran requested a second opinion, and Dr. H. authorized a referral to another pulmonary clinic.

In September 2010, the Veteran obtained a second opinion from the other pulmonary clinic.  Dr. G. stated he had reviewed material provided by the Veteran describing links between PTSD and sleep apnea.  He opined that it was at least as likely as not that the treatment of sleep apnea could be aggravated by PTSD due to nightmares.  It was unlikely that PTSD aggravates the natural history of sleep apnea, except perhaps in instances of weight gain due to psychotropic medication.  Sleep apnea could worsen PTSD symptoms.  Dr. G. stated his opinions were based on personal observations, textbooks, and case studies, and that higher levels of clinical evidence were unavailable.

On VA examination in July 2016, the Veteran reported that his sleep apnea began in 2005.  On examination of the Veteran and review of the claims file, the examiner explained that obstructive sleep apnea results from mechanical obstruction of the upper airway.  As PTSD is a psychological condition, it could not, in and of itself, impact the physical progression of sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not to be aggravated by his PTSD.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the sleep apnea is related to the Veteran's active military service, or that a chronic disability was incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related to sleep apnea.  Sleep apnea was not found within one year of separation from service; rather, the evidence reflects that the Veteran's sleep apnea was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not sleep apnea, weighs against the credibility of any statement that his sleep apnea persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The record does not include an opinion on the matter of direct service connection.  However, in addition to the lack of credible lay or medical evidence showing that sleep apnea was incurred during service, the evidence does not link the disorder to service.  As there were no relevant complaints, treatment, or diagnoses in service, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006) are not met here.  Consequently, VA is under no duty to obtain a further medical opinion addressing direct service connection.  

On the matter of secondary service connection, the medical opinion evidence is persuasive.  The October 2007 and July 2016 VA examiners addressed the contentions of secondary service connection, but opined that the Veteran's sleep apnea was not caused or aggravated his PTSD.  The examiners based their conclusions on an examination of the claims file, including the post-service treatment records and diagnostic reports.  They reviewed and accepted the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

To the extent the December 2009 letter of Dr. H. and September 2010 letter of Dr. G. support the claim as they indicate that PTSD can aggravate the treatment of sleep apnea or make it difficult, the Board finds the opinions of low probative value.  Both letters provided generic information regarding sleep apnea, rather than an opinion directly pertaining to the Veteran's own situation.  In other words, neither Dr. H. nor Dr. G. stated that the Veteran has difficulty treating his sleep apnea with a CPAP machine due to his nightly PTSD symptoms; rather, a general description of the possible relationship between sleep apnea and PTSD was provided.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.)

The only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners were medical professionals who each reviewed the claims file and considered the reported history, including the lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's sleep apnea was not related to his service-connected PTSD.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against that of the Veteran and appellant, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Additionally, presumptive service connection for an organic disease of the nervous system manifested by sleep apnea as a "chronic disease" is not warranted as there is no documentation of sleep apnea from within one year of the Veteran's 1975 discharge.  As for a continuity of symptomatology between the disorder and service, sleep apnea was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  

      Low Back Disorder

The record shows the Veteran has current mild osteoarthritis of the lumbar spine, documented, for example, on VA examination in July 2016.

STRs show that on entry into service, the Veteran had no abnormalities involving the spine.  The STRs generated during the course of the Veteran's military service did not document any complaints, treatment, or diagnoses relating to the low back.  On the April 1975 separation examination, abnormalities pertaining to the lumbar spine were not found and his musculoskeletal examination was normal.  

The Veteran does not report, and the evidence does not show, that he directly injured his back during service.  Rather, he reports that that his low back disorder is secondary to his gunshot wound residuals, as his right hip pain causes a limp, resulting in low back pain.  See, e.g., November 2011 & July 2016 VA examination reports.  Thus, while the Veteran was involved in combat during his service in Vietnam, the provisions of 38 U.S.C.A. § 1154(b) do not apply as it has not been claimed, and the record does not otherwise indicate, that a low back disorder was incurred while engaging in combat.  

On VA examination in November 2011, the Veteran reported having back problems since his gunshot wound and resulting limp.  He was diagnosed with degenerative disc disease in 2005 at the Durham VA Medical Center.  The examiner reviewed the claims file and examined the Veteran.  X-rays were taken and showed degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's low back disorder is less likely than not secondary to gunshot wound residuals of the right hip.  STRs from April 4, 1968 show that the Veteran was injured in Vietnam on February 6, 1968 by a through-and-through high velocity missile wound entering the right anterior hip at the level of the inguinal ligament, and exiting posteriorly.  He was diagnosed with a through-and-through gunshot wound involving only soft tissue, with some involvement of the lateral femoral cutaneous nerve.  Follow-up records showed that the Veteran's wound was healed, he felt fine, there was no pain or limitation of activity, and he could return to fully duty.  There was no injury sustained to the spine.

On VA examination in July 2016, the Veteran reported that his low back problems began in the 1980's and are related to his gunshot wound residuals of the right hip.  He stated that whenever his hip gets tired, he walks with a limp, causing pain in the lower back on his right side.  The Veteran was examined and his past diagnostic reports were summarized.  The examiner opined that the Veteran's lumbar spine arthritis was less likely than not to be caused or aggravated by his gunshot wound residuals.  She explained that the record showed no evidence of aggravation of the low back disorder, and that the diagnosis of mild arthritis of the lumbar spine was rendered based only on x-ray findings.  A clinical examination of the back was normal.  She opined that the etiology of the low back disorder was normal aging.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the low back disorder is related to the Veteran's active military service, or that a chronic disability was incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related to low back disorder.  A low back disorder was not found within one year of separation from service; rather, the evidence reflects that the Veteran's low back disorder was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not low back disorder, weighs against the credibility of any statement that his low back disorder persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

While the November 2011 examiner framed his opinion as one on the matter of secondary service connection, he essentially found the low back disorder is not directly related to service.  He explained that the in-service gunshot wound involved only soft tissue surrounding the right hip, and there was no injury sustained to the spine.  Moreover, in addition to the lack of credible lay or medical evidence showing that a back disorder was directly incurred during service, the evidence does not link the disorder to service.  As there were no relevant complaints, treatment, or diagnoses in service, there is no injury, disease, or event to which a current disorder could be related.  The standards of McLendon, 20 Vet. App. at 79, are not met here.  Consequently, VA is under no duty to obtain a further medical opinion addressing direct service connection.  

On the matter of secondary service connection, the medical opinion evidence is  persuasive.  The July 2016 VA examiner addressed the contentions of secondary service connection, but opined that the Veteran's low back disorder was not caused or aggravated by his service-connected gunshot wound residuals.  She based her conclusions on an examination of the claims file, including the STRs, post-service treatment records, and diagnostic reports.  She reviewed and accepted the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners were medical professionals who each reviewed the claims file and considered the reported history, including the lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's low back disorder was not related to service or his service-connected gunshot wound residuals.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against that of the Veteran and appellant, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Additionally, presumptive service connection for arthritis of the lumbar spine as a "chronic disease" is not warranted as there is no documentation of arthritis from within one year of the Veteran's 1975 discharge.  As for a continuity of symptomatology between the disorder and service, arthritis was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was awarded service connection for PTSD in a March 2004 rating decision, and was assigned a 30 percent rating.  The 30 percent rating was continued in rating decisions of February 2006, August 2006, and the January 2012 rating decision on appeal.

Once a veteran has been diagnosed with a service-connected psychiatric disability, VA reviews his medical history to determine how significantly the disorder has disrupted the veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the GAF scores assigned by medical providers will be discussed.  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

In his June 2010 claim, the Veteran reported that his PTSD symptoms had increased in severity.  He stated that he had sleep disturbances, frequent panic attacks, poor hygiene, hypervigilant behavior, and occasional disorientation to person, place, and time.  He had exclusively sought treatment at the VAMC in Fayetteville, North Carolina since 2000.  

July 2010 VA mental health clinic (MHC) notes show that the Veteran had a medication management consultation.  He reported his functioning as fair.  He stated that he had sleep disturbances and typically slept for 5 hours.  He lived with his wife and had no problems driving.  He denied any suicidal or homicidal ideations.  He continued to hold a part-time job.  He denied any substance abuse.  A Mental Status Examination (MSE) reflected that the Veteran was fully oriented and displayed a depressed mood.  He denied any psychosis type symptoms.  The examiner believed he exhibited good impulse control and judgment with insight into his disorder.  His medication regimen was unchanged.  The examiner further commented that the Veteran had no cognitive deficits and listed a GAF of 65.  

In September 2010, the Veteran attended a session of basic coping skills group therapy class.  His presence/ participation was unremarkable.

September 2010 and December 2010 MHC notes show that the Veteran had periodic medication management consultations.  He reported doing "good" on both occasions and continued success at weight loss.  The reports and MSE were substantially similar to the July 2010 MHC notes.  

On VA examination in May 2011, the Veteran reported a past history of alcohol abuse.  In 1977 he was involved in a motor vehicle accident where the other driver died; he was convicted of a misdemeanor.  In 2002, he stopped drinking completely due to his religious beliefs, and did not again resume.  He had been married 4 times and had a good relationship with his current wife.  He had 4 children and 10 grandchildren.  He reported a good relationship with is sons but not his daughters.  He was active in church and had several friends with whom he played golf.  He enjoyed repairing things around the house, doing crossword puzzles, and watching television.  He worked 18-20 hours per week at the community college.  He had worked there for 5-6 years and had not missed time at work due to his PTSD.  He reported a suicide attempt in the distant past in 1982, but no suicidal or homicidal ideation since.  He reported past financial problems during the time when he was drinking.

On examination, the Veteran was appropriately dressed and in clean clothes.  There was no disturbance in psychomotor activity and the Veteran was cooperative.  His affect was somewhat reserved and reduced.  His mood was fair.  Attention, concentration, and memory were good.  He was fully oriented.  His thought processes were normal.  There were no delusions or hallucinations.  Judgement was good and insight was fair.  There was no suicidal or homicidal ideation or inappropriate behavior.  There was no impairment in communication.  He could manage his basic activities of daily living.  He reported irritability 3-4 times per week of moderate severity, difficulty concentrating, hypervigilance, and an increased startle response.  PTSD interfered with is job to the extent that he would spend a lot of time attuning to fears of attack or safety failures, and had difficulty sitting still and completing tasks.

The examiner diagnosed alcohol abuse in full sustained remission with no symptoms, and PTSD.  The examiner opined that the Veteran suffered from "mild" limitations in functioning due to PTSD.  He had to make frequent adjustments in his activities and work due to hypervigilance and an increased startle response.  The examiner opined that the PTSD caused an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His condition had not progressed since the last examination, and he could maintain a marital relationship, work part-time, attend church, and take part in pleasurable activities.  He was assigned a GAF score of 60.

June 2011 MHC notes reflect that the Veteran did not have any complaints or concerns.  He believed the medications were effective treatment for his anxiety symptoms.  He had gained weight following recent surgery, but was working to lose it.  He was able to sleep for approximately 6 hours.  He denied having a depressed mood.  The MSE was unremarkable.  The examiner assessed the Veteran as exhibiting good impulse control and judgment with good insight.  The provider maintained the PTSD diagnosis and GAF of 65.  The medications for anxiety and insomnia were continued.  September 2011, April 2012, August 2012, November 2012, May 2013, and December 2013 MHC notes reflect substantially similar findings as those reported above in June 2011.  

Additionally, VA treatment records generated from 2009 to 2012 document numerous GAF scores.  For example, the Veteran was assigned a score of 68 in March 2009, 66 in August 2009, 66 in November 2009, 68 in March 2010, 65 in July 2010, 67 in September 2010, 65 in December 2010, 65 in June 2011, 65 in September 2011, 65 in January 2012, and 65 in April 2012. 

As noted above, in November 2014, the Board denied the claim for a rating higher than 30 percent, and in May 2015, the Court vacated the Board's decision.  In the Joint Motion, the parties discussed the Board's finding that the Veteran's reports of his symptoms were not persuasive because of his pecuniary bias and inconsistency.  The Court directed the Board to identify "which of the Veteran's reported symptoms are inconsistent with his other symptoms recorded in the other unspecified medical evidence of record, especially given the Veteran's reported symptoms during the May 2011 VA PTSD examination, including his recurring intrusive thoughts, irritability and anger that occurred 3 to 4 times per week and was of moderate severity, daily hypervigilance, as well as increased startle response whenever a loud noise or when he is surprised."  The parties further noted the Veteran's reports of job interference due to his attuning to fears of attack or safety failures, and difficulty sitting still and completing tasks.

In October 2015, the Board remanded the claim in order to obtain an updated VA examination.

On VA examination in July 2016, the Veteran reported he had been married since 2004.  He reported being quick to anger and lashing out without a lot of provocation.  He reported speaking harshly to his wife and that his friends avoided him.  He reported constant anger and having to face his back to the wall in public places.  He reported leaving his job as a purchasing agent in 2005 due to problems with his knee and ankle.  He was currently working at a community college twice per week and enjoyed keeping busy.  He had not used alcohol since 2002.

On examination, the examiner found that the Veteran's symptoms consisted of a depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  He was well groomed and oriented.  Speech was normal and there was no psychomotor agitation.  There was no delusional thinking, hallucinations, or suicidal or homicidal ideation.  Thought processes were logical.  His mood was depressed and his affect was flat.  There were no memory problems.   Insight and judgment were adequate.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, the "severity statement" corresponding to a 70 percent rating.
Also in July 2016, the Veteran's wife submitted a statement, describing the Veteran's hypervigilance and night mares.  She stated he has an increased startle response, is uncomfortable in large crowds, and requires medication to manage his symptoms.

Considering the Veteran's psychiatric symptomatology, and resolving any doubt in his favor, the Board finds that the Veteran's symptoms have approximated the criteria for a 70 percent rating since February 5, 2016, the date of the last VA psychiatric examination.  Significantly, the examiner explicitly found that the Veteran's symptoms due to PTSD consist of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, the severity statement corresponding to a 70 percent rating.  The examination report also illustrates symptoms contemplated by the 70 percent rating, including suicidal ideation as well as an inability to establish and maintain effective relationships, as shown by his lack of friends.  While the Veteran does not demonstrate every symptom associated with the 70 percent rating criteria, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather, are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 
 
However, the preponderance of the evidence is against the assignment of a 100 percent rating for the Veteran's PTSD since February 5, 2016.  Significantly, the VA examiner did not find total social and occupational impairment.  None of the symptoms contemplated by a 100 percent rating are shown on the examination report or in treatment records, and the examiner specifically selected the severity statement corresponding to a 70 percent, not a 100 percent, rating.  The record is not otherwise reflective of total occupational impairment, as the Veteran was working, or total social impairment, as the Veteran had been in a 12 year marriage at the time of the examination.

Additionally, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent prior to February 5, 2016.  The May 2011 VA examiner specifically selected the severity statement corresponding to a 30 percent rating at the exclusion of the severity statements corresponding to higher ratings.  Moreover, the symptoms consistently attributable to the Veteran's PTSD, including sleep problems, depression, irritability, hypervigilance, and panic attacks  fall squarely under the requirements for a 30 percent rating.

Prior to February 5, 2016, the Veteran's GAF scores consistently ranged from 60 to 68 for this time period, without any deviation.  The single score of 60 is indicative of moderate impairment, and the remaining scores are indicative of only mild symptoms.

Additionally, much of the criteria contemplated by higher ratings was not shown prior to February 5, 2016.  Under the 50 percent rating criteria, the evidence did not show a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, or impaired abstract thinking.   Under the 70 percent rating criteria, the evidence did not show  suicidal ideation, obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene or an inability to establish and maintain effective relationships.  Under the 100 percent rating criteria, the evidence did not show delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

To the extent the Veteran was convicted of a misdemeanor and had a past suicide attempt, these events occurred in 1977 and 1982 respectively, decades prior to the current appeal.  To the extent he had disturbances of motivation or mood, difficulty in establishing and maintaining relationships, or difficulty adapting to stressful circumstances as contemplated by higher ratings, the Board does not find that these symptoms alone warrant a rating in excess of 30 percent in light of the overall disability picture.
 
In the May 2015 Joint Motion, the Court directed the Board to consider the Veteran's symptoms of recurrent intrusive thoughts, irritability and anger that occurred 3 to 4 times per week and was of moderate severity, daily hypervigilance, an  increased startle response, and job interference due to his attuning to fears of attack or safety failures, and difficulty sitting still and completing tasks.  Initially, the Board does not find these, or any other reported symptoms, to be inconsistent or due to pecuniary bias.  However, these symptoms are similar to those contemplated by a 30 percent, and no higher, rating.  Intrusive thoughts, hypervigilance, an increased startle response, and the above-described job interference are akin to, and arguably subsumed by, symptoms of weekly panic attacks, as contemplated by a 30 percent rating.  Irritability and anger are akin to symptoms of anxiety or suspiciousness, as contemplated by a 30 percent rating.  The higher ratings contemplate more significant disturbances.  A rating of 50 percent contemplate speech problems, cognitive problems such as difficulty understanding complex commands, and impaired judgment and abstract thinking.  A rating of 70 percent considers suicidal thoughts, nearly continuous panic or depression, and spatial disorientation.  A total rating contemplates gross impairment in thoughts or communications, delusions or hallucinations, disorientation, and a persistent danger of the Veteran hurting himself or others.  The symptoms identified by the Court are more like those considered by a 30 percent rating.  Moreover, even if, for argument's sake, these symptoms were supportive of higher ratings, the preponderance of the evidence remains against the claim given the consistently high GAF scores showing only mild impairment, the absence of other symptoms contemplated by higher ratings, and the fact that the May 2011 examiner specifically selected the severity statement corresponding to only a 30 percent rating.

The Board thus finds the Veteran's overall symptomatology attributable to his service-connected disability most closely approximates the level of severity contemplated by a 30 percent rating prior to February 5, 2016.  

The May 2011 and February 2016 VA examination reports are adequate for adjudication.  The examiners examined the Veteran and pertinent records, considered his history, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  The Veteran has worked throughout the appeal period.  He has not, alleged that he is, or ever was, unemployable due to his PTSD, and both VA examiners found there was no total occupational impairment.  As such, Rice is inapplicable.

For all the foregoing reasons, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD since February 5, 2016, but finds no basis for the assignment of an even higher rating since that date, or a rating in excess of 30 percent prior to that date.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  

1151

A Veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  An additional disability is a qualifying disability if: (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether a Veteran had an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after the care or treatment is rendered.  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

To establish proximate causation, the evidence must show that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent; OR (iii) the proximate cause of the additional low back disability was an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

The Veteran reports he injured his knee when he passed out and fell in his home at approximately 11:00 p.m. on January 7, 2015.  His wife called an ambulance, and he was taken to and treated at a private hospital, where he was admitted.  The private medical records show that the Veteran's right knee was swollen, and an orthopedic team removed 140cc's of fluid from the knee.  X-rays showed that the knee was negative for fractures, and positive only for effusion.  He was discharged on January 10, 2015, and advised to follow-up with his primary care physician on the knee.  The records show that at the time of the fall, he had been taking VA-prescribed Hytrin for approximately one year for benign prostatic hypertrophy, a non-service connected condition.  The Veteran argues that his fall was an unforeseeable consequence of taking Hytrin.

In July 2015, a VA examiner reviewed the claims file, including all records surrounding the Veteran's January 2015 fall.  The examiner noted that degenerative changes were found in the Veteran's right knee prior to the fall, and were not new at the time of the fall.  Degenerative changes were not caused by any of the Veteran's syncopal episodes.  Significantly, it was further likely that effusion was in the right knee prior to the fall, given the level of degenerative disease present prior to the fall.  The examiner found that the level of effusion did not "just suddenly appear."  Indeed, medical records prior to the fall documented the need for a possible knee replacement.  The examiner further noted that the Veteran had significant ankle problems, which could have also contributed to his fall.

The examiner additionally found no evidence of any carelessness, negligence, lack of proper skill, error in judgement, or other similar instance of fault occurred on part of VA in the Veteran's medical care.  To the contrary, the examiner found VA had provided exemplary care to him.

The Board finds that the preponderance of the evidence is against the Veteran's claim for §1151 compensation.  At the outset, the Board notes that in general, §1151 contemplates additional injury caused by VA treatment and to date there is no legal basis to extend it to an injury such as this, incurred outside of VA facilities and treated in a private hospital.  The U.S. Court of Appeals for the Federal Circuit recently addressed the matter of how to construe the statutory requirements of §1151 when the disability causing event occurred during a medical procedure was not performed by a VA doctor or in a VA facility, or specifically, how to apply § 1151 to referral situations.   Ollis v. Shulkin, 857 F.3d 1338 (2016).  The Court held that when recovery is predicated on a referral theory involving an unforeseeable event under § 1151(a)(1)(B), § 1151(a)(1) requires that VA medical care proximately cause the medical treatment or care during which the unforeseeable event occurred. Section 1151(a)(1)(B) further requires that the unforeseeable event proximately cause the disability.  For the reasons described below, the matter of proximate causation is not reached here.

The Board does not dispute that the Veteran sustained a right knee injury from his January 2015 fall following his use of Hytrin.  The threshold requirement of additional disability is satisfied.   See 38 C.F.R. § 3.361(b).

On the issue of the causation element of 38 C.F.R. § 3.361(c), again, merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  On the matter of causation, the record contains the opinion of the July 2015 VA examiner, who found the fall unrelated to Hytrin, but due to degenerative changes and effusion in the knee which existed prior to the fall, as well as possible ankle instability.  The examiner based his conclusions on an examination of the claims file, including the post-service treatment records and diagnostic reports.  He reviewed and accepted the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.  Accordingly, this opinion provides strong evidence against the claim.

The only evidence to the contrary is the lay assertions.  The Board has considered the Veteran's own assertions that he has a right knee injury caused or proximately caused by his prescription of Hytrin.  Although he is competent to report his symptoms, he has not been shown to have the medical training or expertise to be competent to render an opinion as to the medical diagnosis or etiology of his disorder.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377 ;Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board has also considered the medical articles submitted by the Veteran's attorney in support of the claim.  This evidence, however, does not address the facts that are specific to this Veteran's particular case.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the specific medical questions at issue in this appeal, and is outweighed by the professional opinions of the VA examiner.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

To the extent that the weight of the evidence does not demonstrate that the actual hospital care, medical or surgical treatment, or examination provided by VA caused the right knee injury, the analysis need not advance to the question of proximate cause.  Mangham v. Shinseki, 23 Vet. App. 284 (2009); Loving v. Nicholson, 19 Vet. App. 96 (2005); see also 38 U.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  


ORDER

Service connection for sleep apnea is denied.

Service connection for a low back disorder is denied.

Prior to February 5, 2016, a disability rating in excess of 30 percent for PTSD is denied.

Since February 5, 2016, a rating of 70 percent, but no higher, for PTSD is granted.

Compensation under 38 U.S.C.A. § 1151 for a right knee disability as a result of VA treatment is denied.


REMAND

As for the claim for service connection for skin cancer, the Board last remanded the claim in November 2014 in order to obtain a VA examination.  While an examination had been conducted in April 2014 addressing whether the Veteran's history of melanoma was related to sun exposure in service, the examiner did not address any of the Veteran's other dermatological diagnoses, including basal cell carcinoma and actinic keratosis.  Also, the examiner did not consider his competent lay assertions of in-service sunburn, noting only that sunburn was not documented in the service treatment records.  The Board ordered a new VA examination to address whether any of the Veteran's diagnoses were related to service or his herbicide exposure.  An examination was conducted in July 2016 but the examiner merely checked the box indicating a negative nexus, with a rationale that, "general skin cancer is not recognized by the VA as an Agent Orange related condition."  An adequate opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As for the claim for service connection for erectile dysfunction, the Veteran reports the condition is directly related to service, having an onset in 1968 after being shot in the right hip area in Vietnam.  See July 2016 VA examination report.  He is competent to report symptoms of erectile dysfunction in service.  An opinion on direct service connection has not been obtained and must be provided.  Further, the Veteran has supported evidence and argument that the disorder is related to his service-connected ventral hernia.  See July 9, 2014 correspondence.  While opinions addressing secondary service connection between erectile dysfunction and PTSD, as well as the non-service connected sleep apnea, have been obtained, the record lacks such an opinion involving the service-connected ventral hernia.  Further, the secondary opinion should extend to the service-connected gunshot wound residuals and neuropathy of the lateral cutaneous nerve of the right thigh as well, given that the Veteran seeks secondary service connection between erectile dysfunction and all service-connected disabilities.   

As for the claim for a higher rating for the Veteran's ventral hernia with scar, the Veteran was last examined in November 2011.  At that time, the examiner found no evidence of a hernia.  The Veteran asserts his condition has worsened since the examination and that he has a current hernia.  Private treatment records dated subsequent to the examination, including a December 2011 record, show a large bulge in the upper mid-abdomen indicating a possible large hernia.  This indicates a potential worsening of the condition under the applicable diagnostic code, and  an updated VA examination should be provided.

Accordingly these claims are REMANDED for the following action:

1. Obtain a medical opinion addressing the etiology of the Veteran's skin disorders.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that melanoma, basal cell carcinoma, actinic keratosis, or any other skin disorder was caused by (a) in-service sun exposure, and/or (b) the Veteran's in-service exposure to herbicides.  

In doing so, the examiner is directed to review lay reports concerning the Veteran's in-service sun exposure, the July 2000 report of a history of outdoor work and recreation for many years, and all medical articles submitted suggesting a nexus between tactical herbicide exposure and skin cancers.

The rationale for all opinions expressed must be provided.  He or she is advised that the Veteran is competent to report his symptoms and history of sun exposure, and such history in the record must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment. 

 (If the examiner determines that a clinical examination is necessary, such examination should be scheduled.)

2.  Schedule the Veteran for a VA examination to address the etiology of his erectile dysfunction.  

Following an examination of the Veteran and review of the claims file, the examiner should opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the current erectile dysfunction is related to his service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history must be specifically acknowledged and considered in formulating any opinion.  

The examiner must also address whether it is at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated (permanently worsened beyond normal progression) by any of his service-connected disabilities, including (a) residuals of a gunshot wound to the right hip, (b) PTSD, (c) ventral hernia with scar, or (d) neuropathy of the lateral cutaneous nerve of the right thigh.

3.  Afford the Veteran a VA examination to ascertain the current severity of the service-connected ventral hernia with scar, in accordance with the applicable worksheet for rating the disorder.  In doing so, the examiner must address the private treatment records documenting a large bulge in the upper mid-abdomen, indicating a possible large hernia.

Findings should be provided in accordance with both the diagnostic codes pertaining to hernias, as well as the diagnostic codes pertaining to scars, given that the Veteran is currently rated for the disability under Diagnostic Codes 7339-7801.

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


